Citation Nr: 1146500	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-06 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to an initial rating higher than 10 percent for gastroesophogeal reflux disease (GERD).

5.  Entitlement to an initial rating higher than 10 percent for a low back disability, specifically, for facet arthropathy of the lumbosacaral spine.

6.  Entitlement to an initial compensable rating for obstructive sleep apnea.

7.  Entitlement to an initial compensable rating for postoperative residuals of uvulopalatopharyngoplasty (UPPP).

8.  Entitlement to an initial compensable rating for septal deviation, status-post nasal fracture.

9.  Entitlement to an initial compensable rating for a scar on the left fourth finger, status-post blunt trauma with laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1986 to October 2006.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The decision granted the Veteran's claims for service connection for GERD and a low back disability and assigned initial 10 percent ratings for each retroactively effective from November 1, 2006, the day after his retirement from service.  The decision also granted his claims for service connection for obstructive sleep apnea, UPPP, septal deviation and a scar on his left 4th finger and assigned initial 0 percent (i.e., noncompensable) ratings for each of these other disabilities, also retroactively effective from November 1, 2006.  His appeal is for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

As well, that April 2007 decision denied still other claims for service connection for cervical spine, left knee, and skin disorders, and the Veteran also appealed the denial of these other claims.

The Board is remanding all of the claims, however, to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.


REMAND

As an initial matter, the Veteran's GERD, low back disability, UPPP, sleep apnea, septal deviation, and left 4th finger scar were last examined for VA compensation purposes in January 2007, so almost 5 years ago, and even then when he was trying to establish his underlying entitlement to service connection for these disabilities (since granted).  So that evaluation primarily concerned the etiology of these disabilities, in terms of whether they were attributable to his military service, i.e., service connected, whereas his appeal of these claims now concerns the "downstream" issue of whether the initial ratings the RO assigned for these disabilities are most appropriate.  Additionally, there are no VA outpatient treatment records in the claims file.  However, since that January 2007 VA examination, the Veteran has submitted private treatment records from Dr. P.S., dated from January to March 2009, showing treatment for at least some of these disabilities.  Further, he has repeatedly alleged that these disabilities have worsened, including in various statements submitted since the April 2007 decision assigning these initial ratings, such as in his May 2007 notice of disagreement (NOD).

When, as here, a Veteran claims that his disabilities are worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disabilities, including insofar as assessing their current severity, VA's duty to assist includes providing him new examinations.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He therefore needs to be reexamined to reassess the severity of these several disabilities.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

And as for his remaining claims of entitlement to service connection for skin, left knee, and cervical spine (neck) disorders, the Veteran alleges these disabilities all began in service and have persisted since.  Service connection may be granted if it is shown these disabilities are the result of an injury sustained or a disease contracted in the line of duty during his active military service, or, if pre-existing his service, for aggravation of them during his service beyond their natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Generally, service connection requires:  (1) competent and credible evidence confirming the Veteran has current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed 
in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying these second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is to say, continuous symptoms (like pain, etc.), not necessarily treatment for them, are the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Here, it is unclear whether the Veteran has these claimed disorders - that is, disorders affecting his skin, left knee, and cervical spine (neck).  His private medical records from Dr. P.S., dated from January to March 2009 do not mention these claimed disabilities.  However, he is alleging he had these disorders in service and that they have continued since.  The January 2007 VA examiner determined, per the Veteran's history, that all three disorders had their onset in service.  However, after physical examination, it was determined the Veteran's left knee was within normal limits and that X-ray findings were unremarkable.  His cervical spine was also within normal limits and X-rays only revealed a calcified nuchal ligament.  A skin disorder was not diagnosed.  Therefore, it first must be confirmed he has these claimed disabilities - or, at the very least, that he has at some point since filing these claims.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Additionally, concerning in-service incurrence, the Board sees that the Veteran's service treatment records (STRs) indicate treatment for his neck in March 1990, as a result of an injury, and additional treatment in November 1995.  He also received treatment for a skin disorder, diagnosed as dermatitis, in March 1990, and again in December 1998, which was thought to be chicken pox.  As well, he received treatment for a left knee injury due to walking up and down steps in February and July 2006, shortly before his retirement from active duty.

The Veteran is competent, even as a layman, to attest to continuous pain in his neck and left knee since those injuries in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, even where not corroborated by contemporaneous medical evidence such as actual treatment records).  The Board eventually will have to assess the credibility, so not just competency, of his lay statements and testimony to determine their ultimate probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.); and Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (distinguishing Buchanan when the claimed injury is not alleged to have been sustained in combat and indicating, in this circumstance, the lack of documentation in service records must be weighed against the Veteran's statements).

While the Board realizes the Veteran was provided a VA compensation examination in January 2007, the examination is incomplete concerning these remaining claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Specifically, the examiner did not provide any medical opinions concerning the etiology of the Veteran's reported pain or other attendant symptoms.  Therefore, without further clarification, the Board is unable to determine whether the Veteran has these claimed disorders (or at least has since filing these claims) and whether they are related to his military service or date back to his service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, if it is confirmed after reexamining him on remand that he has these claimed disabilities, then medical nexus opinions would be additionally needed to determine the etiology of these disorders - and specifically insofar as whether they are attributable to his service or, instead, the result of other unrelated factors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any further evaluation or treatment for any of the conditions at issue, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Then schedule VA compensation examinations to reassess the severity of the service-connected disabilities at issue (namely, his low back disability, GERD, obstructive sleep apnea, UPPP, septal deviation and the scar on his left 4th finger).  He is hereby advised that failure to report for these VA examinations, without good cause, may have adverse consequences on his claims for higher initial ratings for these disabilities.  

The examinations should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

3.  Also schedule a VA compensation examination to:  a) first determine whether the Veteran has left knee, cervical spine (neck), and skin disorders.  If it is confirmed he does, then specify the diagnoses and indicate the likelihood (very likely, as likely as not, or unlikely) that any current disorders are related or attributable to his military service or date back to his service - including especially to the type of trauma he sustained in service.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of pain and other symptomatology referable to his neck and left knee while in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

Similarly, because the Veteran is competent to testify concerning visible manifestations of a skin disorder, the examiner must also bear this in mind when commenting on the etiology of any current skin disorder.

For completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of these claimed disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2011).

4.  Then readjudicate these claims for higher initial ratings and for service connection in light of all additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


